TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00672-CR



                            Thomas Howard Hollowell, Appellant

                                                v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
        NO. 5489, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In August 2004, appellant Thomas Howard Hollowell pleaded guilty to indecency

with a child by contact. See Tex. Pen. Code Ann. § 21.11 (West 2003). Pursuant to a plea bargain

agreement, the district court deferred adjudication and placed Hollowell on community supervision

for ten years. In September 2005, the court revoked supervision on the State’s motion, adjudged

Hollowell guilty, and imposed a twenty-year sentence. This appeal followed.

               Hollowell’s court-appointed attorney filed a brief concluding that this appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Hollowell responded by filing a pro se “application for writ of error” asserting

a number of “just cause grounds for consideration.”

               We have reviewed the record, counsel’s brief, and Hollowell’s pro se filing. We find

nothing in the record that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005). Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                             ___________________________________________

                                             Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Affirmed

Filed: June 2, 2006

Do Not Publish




                                                2